Citation Nr: 0420770	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  95-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the residuals of a left knee injury.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease in the left knee.


REPRESENTATION

Veteran represented by:	William D. Teveri, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1985.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that rating decision the RO granted service 
connection for the residuals of a left knee injury, described 
as degenerative joint disease, and assigned a 10 percent 
rating for the disorder.  The veteran perfected an appeal of 
the assigned rating.  Subsequent to the initiation of his 
appeal, his claims file was transferred to the RO in 
Washington, DC, because he currently resides in that area.

In a July 1999 rating decision the RO increased the rating 
for the residuals of a left knee injury from 10 to 
20 percent.  The RO also established a separate grant of 
service connection for degenerative joint disease of the left 
knee, and assigned a separate 10 percent rating for that 
disability.  The veteran continued to argue that he was 
entitled to higher ratings for the left knee disability.

The veteran's claim was previously before the Board in March 
2001 and January 2002, at which times the Board decided 
issues no longer in appellate status and remanded the issues 
shown above to the RO for additional development.  The RO 
completed that development and returned the case to the 
Board.  In a January 2003 decision the Board denied 
entitlement to higher ratings for the residuals of the left 
knee injury and degenerative joint disease in the left knee.

The veteran appealed the Board's January 2003 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  As the result of a joint 
motion submitted by the parties, in a November 2003 order the 
Court vacated the January 2003 decision and remanded the case 
to the Board for further development and re-adjudication.

In October 2000, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the offices of the Board in Washington, DC.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was pending 
before VA on November 9, 2000, the provisions of the VCAA are 
applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he must show to prevail in a claim, what 
information and evidence he is responsible for providing, and 
what evidence VA will secure.  The RO has not provided any 
notice to the veteran informing him of the evidence required 
to substantiate his claim, or the relative responsibilities 
of the veteran and VA in developing that evidence.  The case 
was remanded to the Board by the Court because the parties 
found that VA had failed to comply with the requirements of 
the VCAA.  The Board finds, therefore, that remand of the 
case is required.

Following remand of the case from the Court, the veteran's 
representative requested VA to obtain the veteran's treatment 
records from the VA medical center (MC) in Washington, DC.  A 
review of the evidence currently of record reveals that the 
records dated from July 1995 to April 2000, and from April 
2002 to the present, have not been associated with the claims 
file.  On remand the RO will have the opportunity to obtain 
and consider those records.

The Board notes that the veteran has not been provided a VA 
medical examination since June 2002.  In order to ensure that 
current evidence is available for consideration in 
adjudication of his appeal, he should be provided a current 
VA examination.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a left knee 
disorder since July 1995.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the VAMC in Washington, DC, from 
July 1995 to April 2000 and from April 
2002 to the present.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination to 
determine the nature and severity of his 
left knee disability.  The claims file 
and a copy of this remand must be made 
available to and be reviewed by the VA 
examiner.  The examination should include 
any tests or studies, including X-rays, 
that are deemed necessary for an accurate 
assessment.  

The examiner should conduct an 
examination of the left knee and provide 
a diagnosis for any pathology found.  In 
examining the knee the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking.  The examiner should also 
describe any functional loss pertaining 
to the left knee, and provide an opinion 
on the degree of any functional loss that 
is likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
Based on review of the evidence of 
record, the results of the examination, 
and sound medical principles, the 
examiner should also provide an opinion 
on whether the veteran's complaints of 
pain and any demonstrated limitation of 
motion are supported by the objective 
evidence of knee pathology.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


